In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-0577V
                                     Filed: February 7, 2019
                                         UNPUBLISHED


    LEORA LACLAIR-MONTAGUE,

                        Petitioner,                          Special Processing Unit (SPU); Joint
    v.                                                       Stipulation on Damages; Tetanus
                                                             Diphtheria acellular Pertussis (Tdap)
    SECRETARY OF HEALTH AND                                  Vaccine; Shoulder Injury Related to
    HUMAN SERVICES,                                          Vaccine Administration (SIRVA)

                        Respondent.


Shealene Priscilla Mancuso, Muller Brazil, LLP, Dresher, PA, for petitioner.
Gabrielle Manganiello Fielding, U.S. Department of Justice, Washington, DC, for
      respondent.

                              DECISION ON JOINT STIPULATION1

Dorsey, Chief Special Master:

       On April 28, 2017, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that she suffered left shoulder injuries caused-in-fact by the
tetanus, diphtheria, acellular pertussis (“Tdap”) vaccination she received on December
14, 2015.3 Petition at 1, ¶¶ 2, 15; Stipulation, filed Feb. 7, 2019, at ¶¶ 1-2, 4. Petitioner
further alleges that she received the vaccination in the United States, that she suffered
1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).

3As noted by the parties in the stipulation, although the petition indicates the Tdap vaccination was
administered on December 7, 2015, the medical records show it was administered on December 14,
2015. See, e.g., Exhibit 1 (record of vaccination included in the record from petitioner’s urgent care visit
on December 14, 2015); Exhibit 2 at 14-17 (complete record from that visit).
the effects of her injury for more than six months, and that neither she nor any other
party has filed a civil action or received compensation for her injuries, alleged as
vaccine caused. Petition at ¶¶ 2, 15-17; Stipulation at ¶¶ 3-5. “Respondent denies that
the flu vaccine caused petitioner to suffer from a left shoulder injury, or any other injury
or condition.” Stipulation at ¶ 6.

        Nevertheless, on February 7, 2019, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. The undersigned
finds the stipulation reasonable and adopts it as the decision of the Court in awarding
damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, the undersigned
awards $90,821.53 as follows:

               1. A lump sum payment of $90,525.00 in the form of a check payable
        to petitioner; and

                2. A lump sum payment of $296.53, for reimbursement of a Medicaid
        lien, in the form of a check payable jointly to petitioner and

                         HMS, Inc. Casualty Recovery Unit
                         P.O. Box 167887
                         Irving, TX 75016-7887
                         Attn: Steven Noblett

Petitioner agrees to endorse this check to HMS, Inc.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision.4

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




4 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2